Citation Nr: 1041690	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  08-15 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for diabetes mellitus, 
type II, due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to September 
1968.
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that new and material evidence had 
not been received to reopen the claim of service connection for 
diabetes mellitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claim on appeal.  
Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order for VA 
to fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

The Veteran contends that service connection is warranted for 
diabetes mellitus, type II, due to herbicide exposure while in 
the Republic of Vietnam.

In an October 2006 statement, the Veteran reported that he was 
assigned to the 388th Field Maintenance Squad (Combat Support 
Group) stationed at Korat Royal Thai Air Force Base (RTAFB), 
Thailand from September 1967 to September 1968.  During this 
assignment, he was occasionally flown into South Vietnam as a 
specialist to repair the 388th Tactical Fighter Wing aircrafts 
damaged during sorties over North Vietnam.  In a May 2008 VA Form 
9, substantive appeal, he described these flights as impromptu 
and voluntary.  The Board notes that this unit was responsible 
for maintaining all F-16s Fighting Falcons for the 388th Fighter 
Wing.

In November 2007 and January 2008, the RO advised submission of a 
request to the United States Army and Joint Services Records 
Research Center (JSRRC) to check the unit records of the 388th 
Field Maintenance Squad from September 1967 to September 1968.  
Upon review of the Veteran's claims file, the Board finds a 
request may have been made in March 2008, but there is no record 
of a response or indication that the request was ever made.  As a 
result, the RO should undertake necessary development to attempt 
to verify whether specialists from the 388th Field Maintenance 
Squad were flown to South Vietnam to repair the 388th Fighter 
Wing damaged aircrafts.  Such development should be made 
specifically through the JSRRC, unit records, and any other 
sources as deemed appropriate.  Any additional action necessary 
for independent verification of such flights to South Vietnam, to 
include follow-up action requested by the contacted entity, 
should be accomplished.  If the search for corroborating evidence 
leads to negative results, the RO should notify the Veteran and 
his representative of this fact, explaining the efforts taken, 
and describing further action, if any, to be taken.

Additionally, review of the evidentiary record shows that in an 
October 2006 personal statement and a November 2006 financial 
status report, the Veteran reported receipt of Social Security 
benefits related to his diabetes.  Those reports are not of 
record, thus, additional action in this regard is needed.

The United States Court of Appeals for Veterans Claims has 
repeatedly held that when VA is on notice that there are Social 
Security Administration records relevant to the claim on appeal 
for VA benefits, it must obtain them.  See Baker v. West, 11 Vet. 
App. 163, 169 (1998).  Moreover, the Veterans Claims Assistance 
Act of 2000 (VCAA) emphasizes the need for VA to obtain records 
from any federal agency.  38 U.S.C.A. §§ 5103A(b)(3), (c)(3) 
(West 2002 & Supp. 2009).  Under these circumstances, an attempt 
should be made by the RO to obtain these records.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED for the following actions:  

1.  Undertake necessary action to attempt to 
independently verify the Veteran's alleged 
flights to South Vietnam from the 388th Field 
Maintenance Squad, to particularly include 
obtaining appropriate unit records, contact 
with the JSRRC, and any other appropriate 
sources.  Any additional action necessary for 
independent verification, to include follow-
up action requested by the contacted entity, 
should be accomplished.  

If the search for corroborating records leads 
to negative results, the RO should notify the 
Veteran and his representative of this fact, 
explaining the efforts taken, describing 
further action, if any, to be taken, and 
affording them the opportunity to respond.  
The RO should also follow up on any 
additional action suggested by JSRRC.    

2.  Obtain from the Social Security 
Administration a copy of its decision(s) 
awarding the Veteran disability benefits, as 
well as copies of all medical records 
underlying that determination.  In requesting 
these records, follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  
If the requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that fact 
should clearly be documented in the claims 
file, and the Veteran should be informed in 
writing.

3.  After accomplishing any other development 
deemed appropriate, readjudicate the claim 
currently on appeal.  If the benefit sought 
in connection with the claim remains denied, 
the Veteran and his representative should be 
provided with an appropriate supplemental 
statement of the case (SSOC) and given the 
appropriate time period within which to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


